DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Cummins (US 7,554,134) and Pagani et al. (US 8,604,570).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, forming a plurality of apertures in the second dielectric layer over two or more of the first metal lines; forming a plurality of second contacts in the apertures in the second dielectric layer over the two or more the first metal lines; and forming a plurality of second metal lines overlaying the second contacts. 

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 9, forming a second dielectric layer over the heating element and the first metal lines; forming a plurality of apertures in the second dielectric layer over two or more of the first metal lines; forming a plurality of second contacts in the apertures in the second dielectric layer over the two or more of the first metal lines; and forming a plurality of second metal lines overlaying the second dielectric layer and the second contacts. 

The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 21, the thin film element is structured to generate a heat in response to receiving a current from the temperature controller circuitry.


 Examiner’s Comment
 	The closest prior art was Cummins. The prior art show that an active circuitry (fig.3a, EEPROM), a temperature sensor circuitry (13), a temperature controller circuitry (2) coupled to the temperature sensor (13) and a dielectric layer (42a) over the active circuitry and interconnection structure (annotated fig.3) in and through the dielectric layer (42a) and a thin film element over the dielectric layer. Pagani et al. teaches forming a temperature controller circuitry in the active region. However, Cummins, Pagani and prior art of record references do not show the above claim limitations. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761